Citation Nr: 1012020	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-36 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from February 1958 to May 
1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which, in 
pertinent part, denied service connection for tinnitus.  In 
May 2009, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  


FINDING OF FACT

Chronic tinnitus has been shown to have had its onset during 
active service.  


CONCLUSION OF LAW

Chronic tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
chronic tinnitus which represents a complete grant of the 
benefit sought on appeal.  As such, no discussion of the 
Department of Veterans Affairs' (VA) duty to notify and 
assist is necessary.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  
The Veteran's service treatment records make no reference to 
chronic tinnitus.  They do reflect that he served aboard the 
U.S.S. Midway, an aircraft carrier.  

VA clinical documentation dated in July 2006 indicates that 
the Veteran complained of chronic tinnitus.  He reported that 
he had experienced tinnitus since active service.  
Impressions of bilateral high frequency sensorineural hearing 
loss disability "compatible with noise exposure" and 
tinnitus secondary to sensorineural hearing loss disability 
were advanced.  

At a May 2007 VA examination for compensation purposes, the 
Veteran presented a history of tinnitus since 1959 or 1960.  
He reported that he had initially experienced tinnitus after 
completing four hour shifts in naval engine rooms.  The 
Veteran was diagnosed with bilateral tinnitus.  The examiner 
commented that: 

The Veteran's complaint of onset of 
bilateral tinnitus initially as a 
temporary phenomenon noted for 1-2 hours 
following shifts of engine room duty is 
considered highly plausible, but is not 
accompanied by sufficient documentation 
of audiometric sensitivity during the 
period of his Navy service to support a 
strong conclusion that his current 
hearing loss and tinnitus are related to 
military noise exposure.  ...  Therefore, 
it is the opinion of this examiner that 
the Veteran's bilateral hearing loss 
disability and tinnitus are less likely 
than not the result of military noise 
exposure.  

An April 2009 written statement from K. W. S., M.D., notes 
the Veteran's history of working as a machinist in a Navy 
aircraft carrier's engine room and the subsequent inservice 
onset of tinnitus in either late 1958 or early 1959.  Dr. S. 
opined that:

It is my opinion that the noise exposure 
that he experienced while on active duty 
in the Navy was adequate to cause 
inner-ear hair cell damage that can lead 
to hearing loss and tinnitus.  His 
history and physical exam do not reveal 
any other obvious etiologies for the 
development of these symptoms other than 
his advanced age and while these symptoms 
have worsened with advancing age, he has 
had the tinnitus ever since his active 
duty military days.  I feel very 
confident that within a reasonable 
medical certainty his active duty 
military service has contributed 
significantly to his current hearing loss 
and tinnitus ...

At the May 2009 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that his 
chronic tinnitus had been initially manifested during active 
service as the result of the performance of his military 
duties in naval ship engine rooms.  He reiterated that he had 
initially manifested chronic tinnitus in 1958 or 1959.  

The Veteran asserts that he initially manifested chronic 
tinnitus during active service as the result of his noise 
exposure while working in naval ship engine rooms.  The 
Veteran was clearly exposed to significant shipboard noise.  
He has described chronic tinnitus which began during active 
service.  He is competent to describe his experience of 
ringing in the ears during and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  The Board has no 
basis to question the Veteran's credibility.  Such ringing 
has been diagnosed as tinnitus by competent medical 
professionals.  

The Veteran's private physician has concluded that the 
Veteran's inservice noise exposure was sufficient to cause 
the onset of chronic tinnitus.  While concluding that there 
was not "sufficient documentation of the audiometric 
sensitivity during the period of his Navy service to support 
a strong conclusion that his current tinnitus is related to 
military noise exposure," an examining VA audiologist 
acknowledged that the Veteran's history of experiencing 
inservice tinnitus was "highly plausible."  Given these 
facts, the Board finds that the evidence is in at least 
equipoise as to whether the Veteran's current chronic 
tinnitus is etiologically related to active service.  Upon 
resolution of all reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is now warranted 
for chronic tinnitus.  
ORDER

Service connection for chronic tinnitus is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


